Citation Nr: 1448490	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  06-13 711	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 (West 2002). 

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active service from June 1971 to July 1972. 

This matter comes before the Board of Veterans' Appeals Board) on appeal from a September 2005 rating decision in which the RO, in pertinent part, denied entitlement to compensation benefits for erectile dysfunction under the provisions of 38 USCA § 1151. 

In April 2007, the Veteran gave testimony before the undersigned Veterans Law Judge sitting at the Phoenix RO. A transcript of the hearing proceedings is of record and has been reviewed.  

In January 2008, the Board remanded the claim to the RO for additional development.  Following such development, in June 2009 the Board denied the Veteran's claim for compensation benefits for erectile dysfunction claimed due to VA treatment.  

The Veteran appealed the June 2009 determination to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court set aside that decision and remanded the case for further proceedings.  In September 2011, the Board then remanded the case for further development.  The agency of original jurisdiction (AOJ) accomplished the requested actions and returned this matter to the Board for appellate review.  In August 2012, the Board again denied the claim for compensation benefits for erectile dysfunction claimed due to VA treatment.  

The Veteran appealed the August 2012 determination to the Court.  In a March 2014 Memorandum Decision, the Court set aside that decision and remanded the case for further proceedings. 

In June 2014, the Board again remanded the claim for further development.  


FINDING OF FACT

In August 2014, the Board was notified that the Veteran died in July 2014. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2002); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2002); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).   An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal of the claim of entitlement to compensation benefits for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 is dismissed.



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


